OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs to respondent. Although the order of the Appellate Division is appealable, it is not reviewable. Appellant raises only a question of fact as to the weight of the evidence. Since no question of law is presented, the order of the Appellate Division lies beyond our power of review. (Pfohl v Wipperman, 34 NY2d 597; Armstrong v Campbell, 30 NY2d 704; Indiere v *937Strickroth, 28 NY2d 513; see Cohen and Karger, Powers of the New York Court of Appeals [rev ed], § 148, p 588.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.